Citation Nr: 0844367	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  03-27 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for chronic obstructive 
pulmonary disease.

2. Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active service from September 1954 to 
December 1957, and from February 1958 to October 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Atlanta, Georgia, which, in pertinent part, denied 
the above claims.

This matter was previously before the Board in May 2006, at 
which time it was remanded for additional development.  It is 
now returned to the Board for appellate review.


FINDINGS OF FACT

1.  The medical evidence of record fails to relate the 
veteran's chronic obstructive pulmonary disease to his time 
in service.

2.  The medical evidence of record fails to show that the 
veteran is unemployable solely due to his service connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic 
obstructive pulmonary disease have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a 
claimant at the time that he or she files a claim for 
benefits.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  As part of this assistance, VA is 
required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in March 2001 and May 2006, the veteran was 
notified of the evidence not of record that was necessary to 
substantiate his claims.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, the veteran was 
provided the requisite notice in the May 2006 letter.  
Nevertheless, in light of the Board's denial of the veteran's 
claim for service connection and for a TDIU, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's available relevant 
service, VA, and private medical treatment records have been 
obtained.  He has been provided a VA medical examination.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for bronchiectasis may also be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Appellant. Appellant. 181 (1992); Wilson v. 
Derwinski, 2 Appellant. Appellant. 614, 618 (1992); Hatlestad 
v. Derwinski, 1 Appellant. Appellant. 164 (1991); Gilbert v. 
Derwinski, 1 Appellant. Appellant. 49 (1990).  Equal weight 
is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.

In May 1999, the veteran filed a claim indicating that he 
wished to file a claim for chronic bronchitis and emphysema.  
In his notice of disagreement the veteran argued that his 
service treatment records showed treatment for breathing 
problems on eight occasions.  In his substantive appeal, he 
asserted that his service treatment records contained 
references to treatment for chronic bronchitis and emphysema.

A review of his service treatment records does reveal 
multiple incidents of treatment over the course of his 
military career for complaints of chest pain and shortness of 
breath, but chest X-rays, such as in March 1963, were 
routinely negative.  A September 1965 treatment report noted 
a diagnosis of costochondritis.  A February 1966 treatment 
report noted chronic bronchitis.  However, a chest X-ray in 
June 1976 was normal, and in September 1977 the veteran 
denied having ever had any shortness of breath.

The veteran's August 1978 separation report of medical 
examination shows that his lungs were found to be normal; and 
while the veteran reported shortness of breath on his medical 
history report, the medical officer indicated that this was 
in reference to several episodes in 1977 that were diagnosed 
as a virus, and electrocardiograms had been within normal 
limits since that time.

Following his separation from service, the veteran's lungs 
were found to be normal for many years.  For example, at a VA 
examination in February 1979, the veteran's respiratory 
system was noted to be within normal limits; and at a VA 
examination in January 1981, the veteran's lungs were clear.  
Furthermore, the medical evidence fails to show any lung 
related complaints for more than a decade following service.

In April 1999 the veteran's private physician, R. J. Aguila, 
M.D., reported that he had been treating the veteran since 
October 1994, and he stated that the veteran was currently 
diagnosed with chronic obstructive pulmonary disease and 
emphysema.  A May 1999 VA X-ray examination report showed 
chronic obstructive pulmonary disease, but the radiologist 
indicated that there was no significant interval change since 
the prior X-ray examination in March 1997.  

In August 1999, the veteran stated that he had quit smoking a 
year earlier after having smoked one to two packs per day for 
approximately 40 years.  The veteran complained of shortness 
of breath.  The VA doctor diagnosed the veteran with chronic 
obstructive pulmonary disease.  A month later, the doctor 
indicated that the chronic obstructive pulmonary disease was 
severe.

In November 2000, Dr. Aguila indicated that the veteran had 
severe chronic obstructive pulmonary disease and emphysema 
and was not able to sustain any gainful employment in his 
present condition and was not able to perform any sustained 
activity without experiencing significant respiratory 
compromise.  Dr. Aguila added that he would consider the 
veteran 100 percent disabled from his pulmonary status.

Given the subjective reports of breathing problems in 
service, and the current diagnosis of chronic obstructive 
pulmonary disease, the Board remanded the veteran's claim to 
obtain a VA examination and medical opinion as to the 
etiology of his chronic obstructive pulmonary disease.

The veteran underwent this VA examination in February 2008.  
The examiner reviewed the veteran's claims file and diagnosed 
the veteran with chronic obstructive pulmonary disease.  
However, the examiner indicated that he could not find 
evidence that the veteran had a history of chronic bronchitis 
or emphysema from a review of the veteran's claims file.  The 
examiner indicated that he did see one treatment note showing 
treatment of bronchitis, but the examiner added that one 
comment of bronchitis does not constitute the development of 
chronic obstructive pulmonary disease.  The examiner also 
noted that the veteran had not claimed a lung disability 
until recent years.  As such, the examiner opined that it was 
less likely than not that the veteran's chronic obstructive 
pulmonary disease was related to his time in service.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board finds that the 
weight of the evidence is against the claim as there is no 
competent medical evidence of an inservice incurrence of 
chronic obstructive pulmonary disease.  Additionally, there 
is no competent medical evidence of record providing a nexus 
between the veteran's chronic obstructive pulmonary disease 
and his periods of active service.

The veteran's service medical records are entirely negative 
of any reports of or treatment for symptoms associated with 
chronic obstructive pulmonary disease.  While there were 
periodic reports of shortness of breath, costochondritis, and 
bronchitis, the veteran's August 1978 separation examination 
shows that his lungs were found to be normal.  The veteran's 
separation examination report is highly probative as it was 
generated with the specific purpose of ascertaining the 
veteran's then-physical condition, as opposed to his current 
assertion which may be proffered in an attempt to secure VA 
compensation benefits.  See Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (Observing that although formal rules of evidence 
do not apply before the Board, recourse to the Federal Rules 
of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision).  The 
veteran's separation examination report is entirely negative 
for any symptoms associated with chronic obstructive 
pulmonary disease and weigh heavily against the claim.  The 
weight of the service medical records is greater than 
subsequent outpatient treatment records based on a history as 
provided by the veteran.

Similarly, the evidence does not show that the veteran was 
diagnosed with a bronchiectasis within one year following his 
separation from active service.  As such, service connection 
on a presumptive basis is not warranted.  See 38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Board finds probative the February 2008 opinion of the VA 
examiner which concluded that it was less likely than not 
that the veteran's chronic obstructive pulmonary disease was 
related to his time in service.  This opinion is considered 
probative as it was definitive, based upon a complete review 
of the veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, it is found to carry 
significant weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).

For the Board to conclude that the veteran's chronic 
obstructive pulmonary disease  was incurred as a result of 
his period of active service, would be speculation, and the 
law provides that service connection may not be based on a 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102 (2008); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board has considered the statements of the veteran in 
support of his claim that he has chronic obstructive 
pulmonary disease as a result of service.  While he is 
certainly competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for chronic obstructive pulmonary disease.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, 1 Vet. App. at 53.

TDIU

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.

The veteran is currently service-connected for PTSD (rated at 
30 percent); for a lumbar spine disability (rated at 30 
percent); for a thoracic spine disability (rated at 20 
percent); and for a cervical spine disability (rated at 20 
percent).  The veteran is also service connected for two 
noncompensable disabilities (fracture of the little finger 
and gallbladder scar).  The veteran's disabilities combine to 
a 70 percent rating, and because the lumbar spine and 
thoracic spine disabilities are essentially one segment of 
the body, they will be treated as a single disability, and 
the separate ratings (30 and 20 percent) will be therefore 
combined to meet the requirement of a single disability 
ratable at 40 percent or more for the purposes of evaluating 
TDIU.  As such, the veteran meets the schedular criteria for 
a TDIU. 

However, to merit a TDIU, it must be shown that the veteran 
is unemployable because of his service connected 
disabilities.

The veteran asserts that he can not concentrate and cannot 
obtain or maintain employment as a result of his service 
connected disabilities.  However, it is noted that in 
addition to his service connected disabilities, the veteran 
has a number of other disabilities that are not service 
connected, including arthritis of the neck, right shoulder, 
right ankle, and right wrist; hearing loss; an ulcer; 
hepatitis; and chronic obstructive pulmonary disease.

In November 2000, Dr. Aguila indicated that the veteran had 
severe chronic obstructive pulmonary disease and emphysema; 
was not able to sustain any gainful employment in his present 
condition; and was not able to perform any sustained activity 
without experiencing significant respiratory compromise.  Dr. 
Aguila added that he would consider the veteran 100 percent 
disabled from his pulmonary status.

In January 2008, the veteran underwent a VA psychiatric 
examination after which the examiner opined that the veteran 
was not prevented from gaining or maintaining employment 
solely on the bases of his PTSD symptoms.  The examiner 
estimated that the veteran's PTSD caused only moderate 
occupational impairment.

The veteran then underwent a VA examination of his chronic 
obstructive pulmonary disease in February 2008.  The examiner 
indicated that the veteran's chronic obstructive pulmonary 
disease was severely disabling, and impacted the his 
activities of daily living, preventing chores, shopping, 
exercise, and recreation, and moderately impairing his 
ability to bathe, dress himself, use the bathroom, and groom 
himself.  The examiner indicated that because of the severe 
chronic obstructive pulmonary disease, the veteran could not 
get out of his wheelchair, and the examiner was therefore 
unable to complete a full examination of the veteran's back 
disabilities.  As such, the examiner was unable to conclude 
that the veteran was unemployable as a result of his back 
disabilities.  The examiner did opine that the veteran's 
chronic obstructive pulmonary disease rendered him 
unemployable.

The veteran does have a number of service connected 
disabilities, which he believes render him unemployable.  
However, there is no medical opinion of record to support 
this contention; and the veteran lacks the vocational 
expertise or medical knowledge to provide such an opinion.  
See Espiritu, 2 Vet. App. at 494-495.

The evidence as supplied by several medical professionals 
does show that the veteran is severely disabled on account of 
his chronic obstructive pulmonary disease, which prevents him 
from accomplishing the majority of his activities of daily 
living unassisted, which confines him to a wheelchair, and 
which requires oxygen therapy.  It is this disability, which 
was found not to be service related earlier in this decision, 
that prevents the veteran from being employable.  

As such, the evidence fails to show that the veteran is 
unemployable as a result of his service connected 
disabilities.  Therefore, the criteria for a TDIU have not 
been met, and the veteran's claim is accordingly denied. 


ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.

A TDIU is denied.


____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


